                  IN THE UNITED STATES DISTRICT COURT                           3/10/2020


                       FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION



 UNITED STATES OF AMERICA,

                     Plaintiff,                        CR 05-07-H-CCL

 -vs-                                                       ORDER

 TRACY ELDON LEWIS,

                    Defendant.


        On March 9, 2020, the Clerk of Court received a hand-written document

from Defendant Tracy Eldon Lewis. The document has not been filed in the

record because it contains sensitive information.

BACKGROUND

        Defendant Lewis appeared before the Court on August 19, 2005, and

entered a guilty plea to conspiracy to distribute, possession with intent to

distribute and distribution of at least 500 grams of a mixture or substance

containing a detectable amount of methamphetamine. Defendant appeared for

sentencing on November 17, 2005, and the Court departed below the mandatory
minimum and sentenced Defendant to a term of imprisonment of 290 months (the

middle of the advisory guideline range) on each count, to be served concurrently,

followed by ten years of supervised release. Defendant's appointed counsel failed

to file a notice of appeal based on the plea waiver contained in Defendant's plea

agreement. After this issue was raised by newly appointed defense counsel, the

Court entered an amended judgment, imposing the same sentence. Defendant

voluntarily dismissed his appeal in October of 20 I 0.

      Defendant has filed two motions for sentence reduction since October of

2010, both denied by the Court. Defendant filed a notice of appeal as to the

Court's December 11, 2019, order denying his motion. On January 27, 2020, the

Ninth Circuit granted his motion for voluntary dismissal of his latest appeal.

PRO SE LETTER

      Defendant characterizes his most recent filing as a progress report. He

concludes by stating: "I am asking you for a new chance in life, with a little more

time to succeed! I would like the 10 years probation kept in effect. I would love

to show you that I have changed, that I will succeed and be a productive member

of society. When the Lord moves you to do so would you please give me the

chance."

Ill


                                         2
DISCUSSION

       According to the Bureau of Prisons inmate locator website, Defendant is

scheduled for release on February 3, 2026. The date could be moved forward as

the Bureau of Prisons is in the process of reviewing and recalculating good time

credits, based on the First Step Act. Should that recalculation result in

Defendant's release earlier than February 3, 2026, Defendant will be released to

serve his 10-year term of supervised release and will have the opportunity to

demonstrate that he can be a productive member of society. The Court has no

authority or reason at this time to either shorten or extend Defendant's supervised

release term.

      It appears to the Court that Defendant may be attempting to challenge the

calculation of his good time credits. "Generally, motions to contest the legality of

a sentence must be filed under§ 2255 in the sentencing court, while petitions that

challenge the manner, location, or conditions of a sentence's execution must be

brought pursuant to§ 2241 in the custodial court." Hernandez v. Campbell, 205

F.3d 861, 864 (9 th Circ. 2000).   Arguments relating to the award of good time

credit should be raised in a § 2241 petition and filed in the United States District

Court for the District in which Defendant is serving his sentence. Before filing

such a petition, Defendant must first exhaust his administrative remedies.


                                          3
      The Court having determined that Defendant's "progress report" contains

information that ought not be made part of the public record,

the Clerk is directed to file the hand-written letter under seal. Its disclosure shall

be limited to counsel for the United States and Defendant's supervising probation

officer, once Defendant is released to supervision.

      Dated this I 0th day of March, 2020.




                                          4
